United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1751
Issued: December 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 15, 2013 appellant filed a timely appeal from the June 24, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty, causally
related to factors of his federal employment.
FACTUAL HISTORY
On April 17, 2013 appellant, a 64-year-old city carrier, filed an occupational disease
claim alleging that his physical and mental conditions were a result of his federal employment.
He would explain that in September 2005 it became apparent that he was experiencing
discomfort to both sides of his body, starting with his lower back, buttocks, hips, thighs, legs,
1

5 U.S.C. § 8101 et seq.

ankles and feet. Appellant sought medical treatment and tried to treat his pain to the best of his
ability. These conditions persisted on and off. Appellant persevered and continued to work in
spite of the pain. But it became more intense in January 2013, and finally, on March 22, 2013 he
came to the realization that he could no longer perform his duties as a city carrier. In addition to
the pain, this caused appellant to experience mental anguish and depression.
OWCP asked appellant to submit a report from a medical doctor containing: (1) a
description of his work injury; (2) a medical diagnosis; and (3) an explanation of how his
medical condition was caused by the claimed work events. OWCP advised that this medical
evidence was crucial to his claim.
Dr. Derrick W. Denman, a chiropractor, reported that appellant’s back and right leg “just
started hurting on his job.” His findings included curvature of the spine, progressing and getting
worse and disc degeneration. Dr. Denman diagnosed chronic strain and degeneration with
sciatica. He indicated with an affirmative mark that this condition was caused or aggravated by
employment activity.
On April 25, 2013 Dr. Denman noted that he had been seeing appellant since 2007.
X-rays were performed at that time. Appellant had been in several automobile accidents, and in
1999 he picked up his brother and started having pain. “With activity, the pain comes and goes.”
Appellant had another flareup in December 2010 and again in August 2012. Dr. Denman treated
appellant twice in October 2012. X-rays were taken in April 2013 showing a progression of
spinal degeneration in the disc and further scoliosis with further bending to the left lateral
listing.2
It was Dr. Denman’s opinion that this was caused by carrying a mailbag and holding the
mail in his left arm. The x-rays also showed a leg deficiency on the right with a corresponding
low right pelvis and right listing of the sacrum. “This forces L5 into a right lateral listing and a
compensation at L2, L3 and L4 to bring his spine back into neutral and actually
overcompensating, not giving a left lateral listing.” Dr. Denman noted a loss of the lumbar
curve, causing more pressure and stress on the spine. It was his opinion that appellant’s job
aggravated his condition.
In a decision dated June 24, 2013, OWCP denied appellant’s injury claim. It accepted
that work events occurred as alleged, but the evidence from Dr. Denman did not establish a
medical diagnosis in connection with these events. Dr. Denman was not considered a physician
under FECA because he did not diagnose a subluxation of the spine demonstrated by x-ray.
On appeal, appellant explains that his physical and mental condition rendered him
incapable of performing his duties.

2

Dr. Denman noted that x-rays taken in April 2013 revealed the following diagnoses: 739.5 (nonallopathic
lesions, pelvic region); 724.6 (disorders of the sacrum); 739.3 (nonallopathic lesions of the lumbar region); 724.4
(thoracic or lumbosacral neuritis or radiculitis, unspecified); 719.45 (pain in joint, pelvic region and thigh); and
719.46 (pain in joint, lower leg).

2

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.4
Causal relationship is a medical issue,5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,6 must be
one of reasonable medical certainty,7 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.8
Under FECA, the term “physician” includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist, and subject to regulation by OWCP. A
chiropractor who does not diagnose a spinal subluxation from x-ray is not a “physician” under
FECA. His opinion on causal relationship does not constitute competent medical evidence.9
A subluxation means an incomplete dislocation, off-centering, misalignment, fixation or
abnormal spacing of the vertebrae which must be demonstrable on any x-ray film to an
individual trained in the reading of x-rays.10
ANALYSIS
There is no dispute that appellant performed the duties of a city carrier. OWCP accepts
that he performed his duties as alleged. Appellant has thus met his burden to establish that he
experienced a specific event, incident or exposure occurring at the time, place and in the manner
alleged. The question that remains is whether these duties caused an injury

3

5 U.S.C. § 8102(a).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

9

See generally Theresa K. McKenna, 30 ECAB 702 (1979).

10

20 C.F.R. § 10.5(bb).

3

Causal relationship is a medical issue, one that requires, in this case, rationalized medical
opinion evidence to establish. The only medical opinion submitted to support appellant’s injury
claim comes from Dr. Denman, a chiropractor, who took x-rays, but he did not explicitly
diagnose a subluxation of the vertebrae. Consequently, he is not a “physician” under FECA, and
his opinion on causal relationship is not considered competent medical evidence.
As the record contains no rationalized medical opinion from a qualified physician, with
respect to any physical or psychological condition, the Board finds that appellant has not met his
burden to establish the critical element of causal relationship. The Board will therefore affirm
OWCP’s June 24, 2013 decision denying his injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his duties
caused an injury.
ORDER
IT IS HEREBY ORDERED THAT the June 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 18, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

